Exhibit 10.1
 


KBW, INC. 2009 INCENTIVE COMPENSATION PLAN
 
KBW, Inc., a Delaware corporation (the “Company”), has adopted the KBW, Inc.
2009 Incentive Compensation Plan (the “Plan”) for the benefit of non-employee
directors of the Company, officers and eligible employees and consultants of the
Company and any Subsidiaries and Affiliates (as each term defined below) as
follows:
 
ARTICLE I.
ESTABLISHMENT; PURPOSES; AND DURATION
 
1.1. Establishment of the Plan.  The Company hereby establishes this incentive
compensation plan to be known as the “KBW, Inc. 2009 Incentive Compensation
Plan,” as set forth in this document.  The Plan permits the grant of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares,
Cash-Based Awards and Other Stock-Based Awards.  Following adoption of the Plan
by the Board of Directors, the Plan shall become effective upon the date on
which the Plan is approved by the stockholders of the Company (the “Effective
Date”), which approval must occur within the period ending twelve (12) months
after the date the Plan is adopted by the Board.  The Plan shall remain in
effect as provided in Section 1.3.
 
1.2. Purposes of the Plan.  The purposes of the Plan are to provide additional
incentives to non-employee directors of the Company and to those officers,
employees and consultants of the Company, Subsidiaries and Affiliates whose
substantial contributions are essential to the continued growth and success of
the business of the Company and the Subsidiaries and Affiliates, in order to
strengthen their commitment to the Company and the Subsidiaries and Affiliates,
and to attract and retain competent and dedicated individuals whose efforts will
result in the long-term growth and profitability of the Company and to further
align the interests of such non-employee directors, officers, employees and
consultants with the interests of the stockholders of the Company.  To
accomplish such purposes, the Plan provides that the Company may grant
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares,
Cash-Based Awards and Other Stock-Based Awards.
 
1.3. Duration of the Plan.  The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board of Directors to amend
or terminate the Plan at any time pursuant to Article XVI, until all Shares
subject to it shall have been delivered, and any restrictions on such Shares
have lapsed, pursuant to the Plan’s provisions.  However, in no event may an
Award be granted under the Plan on or after ten years from the Effective Date.
 
ARTICLE II.
DEFINITIONS
 
Certain terms used herein have the definitions given to them in the first
instance in which they are used.  In addition, for purposes of the Plan, the
following terms are defined as set forth below:
 
2.1. “Affiliate” means any entity other than the Company and any Subsidiary that
is affiliated with the Company through stock or equity ownership or otherwise
and is designated as an Affiliate for purposes of the Plan by the Committee.
 
2.2. “Applicable Exchange” means the New York Stock Exchange or such other
securities exchange as may at the applicable time be the principal market for
the Common Stock.
 
2.3. “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Performance Shares, Performance
Units, Cash-Based Awards, and Other Stock-Based Awards.
 
2.4. “Award Agreement” means either: (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under the Plan, or (b) a written or electronic statement issued
by the Company to a Participant describing the terms and provisions of such
Award, including any amendment or modification thereof.  The Committee may
provide for the use of electronic, internet or other non-paper Award Agreements,
and the use of electronic, internet or other non-paper means for the acceptance
thereof and actions thereunder by a Participant.
 
 

--------------------------------------------------------------------------------


 
2.5. “Board” or “Board of Directors” means the Board of Directors of
the Company.
 
2.6. “Cash-Based Award” means an Award, whose value is determined by the
Committee, granted to a Participant, as described in Article IX.
 
2.7. “Cause” means, unless otherwise provided in an Award Agreement, (i) “Cause”
as defined in any Individual Agreement to which the applicable Participant is a
party, or (ii) if there is no such Individual Agreement or if it does not define
Cause:  (A) commission of (1) a felony (or its equivalent in a non-United States
jurisdiction) or (2) other conduct of a criminal nature that has or is likely to
have a material adverse effect on the reputation or standing in the community of
the Company or a Subsidiary or Affiliate or that legally prohibits the
Participant from working for the Company or any Subsidiary or Affiliate; (B)
breach by the Participant of a regulatory rule that adversely affects the
Participant’s ability to perform the Participant’s duties to the Company and the
Subsidiaries and Affiliates; (C) dishonesty in the course of fulfilling the
Participant’s employment duties; (D) deliberate failure on the part of the
Participant (1) to perform the Participant’s principal employment duties, (2) to
comply with the policies of the Company or any Subsidiary or Affiliate in any
material respect, or (3) to follow specific reasonable directions received from
the Company or any Subsidiary or Affiliate; or (E) before a Change in Control,
such other events as shall be determined by the Committee and set forth in a
Participant’s Award Agreement.  Any determination by the Committee as to whether
“Cause” exists shall be subject to de novo review.
 
2.8. “Change in Control” means the occurrence of any of the following:
 
(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 2.8, the following
acquisitions shall not constitute a Change in Control:  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary or Affiliate or (iv) any acquisition
by any corporation pursuant to a transaction that complies with Sections
2.8(c)(3)(A), 2.8(c)(3)(B) and 2.8(c)(3)(C);
 
(b) Any time at which individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
 
(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any Subsidiary, a
sale or other disposition of all or substantially all of the assets of the
Company, or the acquisition of assets or stock of another entity by the Company
or any Subsidiary (each, a “Business Combination”), in each case unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the
 
 
2

--------------------------------------------------------------------------------


Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
 
(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
2.9. “Change in Control Price” means the price per share offered in respect of
the Common Stock in conjunction with any transaction resulting in a Change in
Control on a fully-diluted basis (as determined by the Board or the Committee as
constituted before the Change in Control, if any part of the offered price is
payable other than in cash) or, in the case of a Change in Control occurring
solely by reason of a change in the composition of the Board, the highest Fair
Market Value of a Share on any of the 30 trading days immediately preceding the
date on which a Change in Control occurs.
 
2.10. “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, including rules and regulations promulgated thereunder and
successor provisions and rules and regulations thereto.
 
2.11. “Committee” means the Compensation Committee of the Board of Directors or
a subcommittee thereof, or such other committee designated by the Board to
administer the Plan.
 
2.12. “Common Stock” means common stock, par value $0.01 per share, of the
Company.
 
2.13. “Consultant” means a consultant, advisor or other independent contractor
who is a natural person and performs services for the Company or a Subsidiary or
Affiliate in a capacity other than as an Employee or Director.
 
2.14. “Covered Employee” means any Participant who the Committee determines is
at the Grant Date of an Award granted to such Participant, or may be as of the
end of the taxable year in which the Company or a Subsidiary would claim a tax
deduction in connection with such Award, a “covered employee” within the meaning
of Section 162(m) of the Code, and successor provisions.
 
2.15. “Director” means any individual who is a member of the Board of Directors
of the Company.
 
2.16. “Disability” means (i) “Disability” as defined in the applicable Award
Agreement, or any Individual Agreement, to which the Participant is a party, or
(ii) if there is no such Individual Agreement or it does not define
“Disability,” (A) permanent and total disability as determined under the
Company’s, or a Subsidiary’s or Affiliate’s, long-term disability plan
applicable to the Participant, or (B) if there is no such plan applicable to the
Participant, “disability” as determined by the Committee.
 
2.17. “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including as a result of a public
offering, or a spin-off or sale by the Company, of the stock of the Subsidiary
or Affiliate) or a sale of a division of the Company or a Subsidiary or
Affiliate.
 
2.18. “Dividend Equivalents” means the equivalent value (in cash or Shares) of
dividends that would otherwise be paid on the Shares subject to an Award but
that have not been issued or delivered, as described in Article XI.
 
2.19. “Effective Date” shall have the meaning ascribed to such term in Section
1.1.
 
2.20. “Eligible Individual” means any Employee, Non-Employee Director or
Consultant, and any prospective Employee and Consultant who has accepted an
offer of employment or consultancy from the Company or any Subsidiary or
Affiliate.
 
2.21. “Employee” means any person designated as an employee of the Company, a
Subsidiary and/or an Affiliate on the payroll records thereof.  An Employee
shall not include any individual during any period he or she is classified or
treated by the Company, a Subsidiary or an Affiliate as an independent
contractor, a consultant, or any employee of an employment, consulting, or
temporary agency or any other entity other than the Company, a Subsidiary and/or
an Affiliate without regard to whether such individual is subsequently
determined to have been, or is subsequently retroactively reclassified as a
common-law employee of the Company, a Subsidiary and/or an Affiliate during such
period.  For the avoidance of doubt, a Director who would otherwise be an
“Employee” within the meaning of this Section 2.20 shall be considered an
Employee for purposes of the Plan.
 
2.22. “Exchange Act” means the Securities Exchange Act of 1934, as it may be
amended from time to time, including the rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.
 
 
3

--------------------------------------------------------------------------------


 
2.23. “Fair Market Value” means, if the Common Stock is listed on a national
securities exchange, as of any given date, the closing price for the Common
Stock on such date on the Applicable Exchange, or if Shares were not traded on
the Applicable Exchange on such measurement date, then on the next preceding
date on which Shares are traded, all as reported by such source as the Committee
may select.  If the Common Stock is not listed on a national securities
exchange, Fair Market Value shall be determined by the Committee in its good
faith discretion.
 
2.24. “Fiscal Year” means the calendar year, or such other consecutive
twelve-month period as the Committee may select.
 
2.25. “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article VII.
 
2.26. “Good Reason” means, unless otherwise provided in an Award Agreement, (i)
“Good Reason” as defined in any Individual Agreement to which the applicable
Participant is a party, or (ii) if there is no such Individual Agreement or if
it does not define Good Reason:  (A) a material reduction by the Company, a
Subsidiary or an Affiliate in the Participant’s rate of annual base salary from
that in effect immediately prior to the Change in Control; (B) a material
reduction by the Company or a Subsidiary or Affiliate in the Participant’s
annual target bonus opportunity from that in effect immediately prior to the
Change in Control; or (C) the Company, a Subsidiary or an Affiliate requires the
Participant to change the Participant’s principal location of work to a location
that is in excess of fifty (50) miles from the location thereof immediately
prior to the Change in Control.  Notwithstanding the foregoing, a Termination of
a Participant for Good Reason shall not have occurred unless (i) the Participant
gives written notice to the Company, a Subsidiary or an Affiliate, as
applicable, of Termination within thirty (30) days after the Participant first
becomes aware of the occurrence of the circumstances constituting Good Reason,
specifying in reasonable detail the circumstances constituting Good Reason, and
(ii) the Company, the Subsidiary or the Affiliate, as the case may be, has
failed within thirty (30) days after receipt of such notice to cure the
circumstances constituting Good Reason.
 
2.27. “Grant Date” means (a) the date on which the Committee (or its designee)
by resolution, written consent or other appropriate action selects an Eligible
Individual to receive a grant of an Award, determines the number of Shares or
other amount to be subject to such Award and, if applicable, determines the
Option Price or Grant Price of such Award, or (b) such later date as the
Committee (or such designee) shall provide in such resolution, consent or
action.
 
2.28. “Grant Price” means the price established as of the Grant Date of an SAR
pursuant to Article VII used to determine whether there is any payment due upon
exercise of the SAR.
 
2.29. “Incentive Stock Option” or “ISO” means a right to purchase Shares under
the Plan in accordance with the terms and conditions set forth in Article VI and
which is designated as an Incentive Stock Option and which is intended to meet
the requirements of Section 422 of the Code.
 
2.30. “Individual Agreement” means an employment, change of control, consulting
or similar agreement between a Participant and the Company, a Subsidiary or an
Affiliate that is in effect as of the Grant Date of an Award hereunder.
 
2.31. “Insider” means an individual who is, on the relevant date, an officer,
director or ten percent (10%) beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of any class of the Company’s equity
securities that is registered pursuant to Section 12 of the Exchange Act, as
determined by the Committee in accordance with Section 16 of the Exchange Act.
 
2.32. “New Employer” means, after a Change in Control, a Participant’s employer,
or any direct or indirect parent or any direct or indirect majority-owned
subsidiary of such employer.
 
2.33. “Non-Employee Director” means a Director who is not an Employee.
 
2.34. “Nonqualified Stock Option” or “NQSO” means a right to purchase Shares
under the Plan in accordance with the terms and conditions set forth in Article
VI and which is not intended to meet the requirements of Section 422 of the Code
or otherwise does not meet such requirements.
 
2.35. “Notice” means notice provided by a Participant to the Company in a manner
prescribed by the Committee.
 
 
4

--------------------------------------------------------------------------------


 
2.36. “Option” or “Stock Option” means an Incentive Stock Option or a
Nonqualified Stock Option, as described in Article VI.
 
2.37. “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
 
2.38. “Other Stock-Based Award” means an equity-based or equity-related Award
described in Section 10.1, granted in accordance with the terms and conditions
set forth in Article X.
 
2.39. “Participant” means any eligible individual as set forth in Article V who
holds one or more outstanding Awards.
 
2.40. “Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees.  Notwithstanding the
foregoing, nothing in the Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for any other
purpose, such as Code Section 409A.
 
2.41. “Performance Measure” means any performance criteria or measures as
described in Section 12.1 on which the performance goals described in Article
XII are based and which are approved by the Company’s shareholders pursuant to
the Plan in order to qualify certain Awards as Performance-Based Compensation in
accordance with Article XII.
 
2.42. “Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to, or the amount or entitlement to, an Award.
 
2.43. “Performance Share” means an Award granted pursuant to Article IX of a
contractual right to receive a payment equal to (a) the Fair Market Value of a
Share on a date specified by the Committee to the extent applicable performance
goals are achieved in accordance with Article IX or (b) the Change in Control
Price in accordance with Article XV.
 
2.44. “Performance Unit” means a fixed or variable dollar denominated unit
granted pursuant to Article IX, the value of which is determined by the
Committee, payable, in whole or in part, to the extent applicable performance
goals are achieved in accordance with Article IX.
 
2.45. “Period of Restriction” means the period during which Shares of Restricted
Stock or Restricted Stock Units are subject to a substantial risk of forfeiture,
and, in the case of Restricted Stock, the transfer of Shares of Restricted Stock
is limited in some way, as provided in Article VIII.
 
2.46. “Restricted Stock” means an Award granted to a Participant, subject to the
Period of Restriction, pursuant to Article VIII.
 
2.47. “Restricted Stock Unit” means an Award, whose value is equal to a Share,
granted to a Participant, subject to the Period of Restriction, pursuant to
Article VIII.
 
2.48. “Retirement” means, unless otherwise determined by the Committee,
retirement from active employment with the Company, a Subsidiary or an Affiliate
at or after age 65 or after attainment of both age 55 and ten years of
continuous service with the Company, a Subsidiary or an Affiliate.
 
2.49. “Rule 16b-3” means Rule 16b-3 under the Exchange Act, or any successor
rule, as the same may be amended from time to time.
 
2.50. “SEC” means the Securities and Exchange Commission.
 
2.51. “Securities Act” means the Securities Act of 1933, as it may be amended
from time to time, including the rules and regulations promulgated thereunder
and successor provisions and rules and regulations thereto.
 
2.52. “Share” means a share of Common Stock (including any new, additional or
different stock or securities resulting from any change in corporate
capitalization as listed in Section 4.4).
 
 
5

--------------------------------------------------------------------------------


 
2.53. “Stock Appreciation Right” or “SAR” means an Award, granted alone (a
“Freestanding SAR”) or in connection with a related Option (a “Tandem SAR”),
designated as an SAR, pursuant to the terms of Article VII.
 
2.54. “Subsidiary” means any present or future corporation which is or would be
a “subsidiary corporation” of the Company as the term is defined in Section
424(f) of the Code.
 
2.55. “Substitute Awards” means Awards granted or Shares issued by the Company
in assumption of, or in substitution or exchange for, options or other awards
previously granted, or the right or obligation to grant future options or other
awards, by a company acquired by the Company, a Subsidiary and/or an Affiliate
or with which the Company, a Subsidiary and/or an Affiliate combines, or
otherwise in connection with any merger, consolidation, acquisition of property
or stock, or reorganization involving the Company, a Subsidiary or an Affiliate,
including a transaction described in Code Section 424(a).
 
2.56. “Termination” means the termination of the applicable Participant’s
employment with, or performance of services for, the Company or any Affiliate or
Subsidiary under any circumstances.  Unless otherwise determined by the
Committee, if a Participant’s employment  with the Company or a Subsidiary or
Affiliate terminates, but such Participant continues to provide services to the
Company or a Subsidiary or Affiliate in a non-employee capacity, such change in
status shall not be deemed a Termination, except pursuant to limitations
applicable to ISOs under the Code.  A Participant employed by, or performing
services for, a Subsidiary or Affiliate or a division of the Company or of a
Subsidiary or Affiliate shall be deemed to incur a Termination if, as a result
of a Disaffiliation, such Subsidiary, Affiliate or division ceases to be a
Subsidiary or Affiliate or such a division, as the case may be, and the
Participant does not immediately thereafter become an employee of, or service
provider for, the Company or another Subsidiary or Affiliate.  
 
ARTICLE III.
ADMINISTRATION
 
3.1. General.  The Committee shall have exclusive authority to operate, manage
and administer the Plan in accordance with its terms and
conditions.  Notwithstanding the foregoing, in its absolute discretion, the
Board may at any time and from time to time exercise any and all rights, duties
and responsibilities of the Committee under the Plan, including establishing
procedures to be followed by the Committee, but excluding matters which under
any applicable law, regulation or rule, including any exemptive rule under
Section 16 of the Exchange Act (including Rule 16b-3), are required to be
determined in the sole discretion of the Committee.  If and to the extent that
the Committee does not exist or cannot function, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee,
subject to the limitations set forth in the immediately preceding sentence.
 
3.2. Committee.  The members of the Committee shall be appointed from time to
time by, and shall serve at the discretion of, the Board of Directors.  The
Committee shall consist of not less than two (2) non-employee members of the
Board, each of whom satisfies such criteria of independence as the Board may
establish and such additional regulatory or listing requirements as the Board
may determine to be applicable or appropriate.  Appointment of Committee members
shall be effective upon their acceptance of such appointment.  Committee members
may be removed by the Board at any time either with or without cause, and such
members may resign at any time by delivering notice thereof to the Board.  Any
vacancy on the Committee, whether due to action of the Board or any other
reason, shall be filled by the Board.  The Committee shall keep minutes of its
meetings.  A majority of the Committee shall constitute a quorum and a majority
of a quorum may authorize any action.  Any decision reduced to writing and
signed by a majority of the members of the Committee shall be fully effective as
if it has been made at a meeting duly held.
 
3.3. Authority of the Committee.  The Committee shall have full discretionary
authority to grant, pursuant to the terms of the Plan, Awards to those
individuals who are eligible to receive Awards under the Plan.  Except as
limited by law or by the Certificate of Incorporation or By-Laws of the Company,
and subject to the provisions herein, the Committee shall have full power, in
accordance with the other terms and provisions of the Plan, to:
 
(a) select Eligible Individuals who may receive Awards under the Plan and become
Participants;
 
(b) determine eligibility for participation in the Plan and decide all questions
concerning eligibility for, and the amount of, Awards under the Plan;
 
(c) determine the sizes and types of Awards;
 
 
6

--------------------------------------------------------------------------------


 
(d) determine the terms and conditions of Awards, including the Option Prices of
Options and the Grant Prices of SARs;
 
(e) grant Awards as an alternative to, or as the form of payment for grants or
rights earned or payable under, other bonus or compensation plans, arrangements
or policies of the Company or a Subsidiary or Affiliate;
 
(f) grant Substitute Awards on such terms and conditions as the Committee may
prescribe, subject to compliance with the ISO rules under Code Section 422 and
the nonqualified deferred compensation rules under Code Section 409A, where
applicable;
 
(g) make all determinations under the Plan concerning Termination of any
Participant’s employment or service with the Company or a Subsidiary or
Affiliate, including whether such Termination occurs by reason of Cause, Good
Reason, Disability, Retirement or in connection with a Change in Control, and
whether a leave constitutes a Termination;
 
(h) determine whether a Change in Control shall have occurred;
 
(i) construe and interpret the Plan and any agreement or instru­ment entered
into under the Plan, including any Award Agreement;
 
(j) establish and administer any terms, conditions, restrictions, limitations,
forfeiture, vesting or exercise schedule, and other provisions of or relating to
any Award;
 
(k) establish and administer any performance goals in connection with any
Awards, including related Performance Measures or other performance criteria and
applicable Performance Periods, determine the extent to which any performance
goals and/or other terms and conditions of an Award are attained or are not
attained, and certify whether, and to what extent, any such performance goals
and other material terms applicable to Awards intended to qualify as
Performance-Based Compensation were in fact satisfied;
 
(l) construe any ambiguous provisions, correct any defects, supply any omissions
and reconcile any inconsistencies in the Plan and/or any Award Agreement or any
other instrument relating to any Awards;
 
(m) establish, adopt, amend, waive and/or rescind rules, regulations,
procedures, guidelines, forms and/or instruments for the Plan’s operation or
administration;
 
(n) make all valuation determinations relating to Awards and the payment or
settlement thereof;
 
(o) grant waivers of terms, conditions, restrictions and limitations under the
Plan or applicable to any Award, or accelerate the vesting or exercisability of
any Award;
 
(p) amend or adjust the terms and conditions of any outstanding Award and/or
adjust the number and/or class of shares of stock subject to any outstanding
Award;
 
(q) at any time and from time to time after the granting of an Award, specify
such additional terms, conditions and restrictions with respect to such Award as
may be deemed necessary or appropriate to ensure compliance with any and all
applicable laws or rules, including terms, restrictions and conditions for
compliance with applicable securities laws or listing rules, methods of
withholding or providing for the payment of required taxes and restrictions
regarding a Participant’s ability to exercise Options through a cashless
(broker-assisted) exercise;
 
(r) establish any “blackout” period that the Committee in its sole discretion
deems necessary or advisable; and
 
(s) exercise all such other authorities, take all such other actions and make
all such other determinations as it deems necessary or advisable for the proper
operation and/or administration of the Plan.
 
3.4. Award Agreements.  The Committee shall, subject to applicable laws and
rules, determine the date an Award is granted.  Each Award shall be evidenced by
an Award Agreement; however, two or more Awards granted to a single Participant
may
 
 
7

--------------------------------------------------------------------------------


 
be combined in a single Award Agreement.  An Award Agreement shall not be a
precondition to the granting of an Award; provided, however, that (a) the
Committee may, but need not, require as a condition to any Award Agreement’s
effectiveness, that such Award Agreement be executed on behalf of the Company
and/or by the Participant to whom the Award evidenced thereby shall have been
granted (including by electronic signature or other electronic indication of
acceptance), and such executed Award Agreement be delivered to the Company, and
(b) no person shall have any rights under any Award unless and until the
Participant to whom such Award shall have been granted has complied with the
applicable terms and conditions of the Award.  The Committee shall prescribe the
form of all Award Agreements, and, subject to the terms and conditions of the
Plan, shall determine the content of all Award Agreements.  Subject to the other
provisions of the Plan, any Award Agreement may be supplemented or amended in
writing from time to time as approved by the Committee; provided that the terms
and conditions of any such Award Agreement as supplemented or amended are not
inconsistent with the provisions of the Plan.  In the event of any dispute or
discrepancy concerning the terms of an Award, the records of the Committee or
its designee shall be determinative.
 
3.5. Discretionary Authority; Decisions Binding.  The Committee shall have full
discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan.  All
determinations, decisions, actions and interpretations by the Committee with
respect to the Plan and any Award Agreement, and all related orders and
resolutions of the Committee shall be final, conclusive and binding on all
Participants, the Company and its stockholders, any Subsidiary or Affiliate and
all persons having or claiming to have any right or interest in or under the
Plan and/or any Award Agreement.  The Committee shall consider such factors as
it deems relevant to making or taking such decisions, determinations, actions
and interpretations, including the recommendations or advice of any Director or
officer or employee of the Company, any director, officer or employee of a
Subsidiary or Affiliate and such attorneys, consultants and accountants as the
Committee may select.  A Participant or other holder of an Award may contest a
decision or action by the Committee with respect to such person or Award only on
the grounds that such decision or action was arbitrary or capricious or was
unlawful, and any review of such decision or action shall be limited to
determining whether the Committee’s decision or action was arbitrary or
capricious or was unlawful.
 
3.6. Attorneys; Consultants.  The Committee may consult with counsel who may be
counsel to the Company.  The Committee may, with the approval of the Board,
employ such other attorneys and/or consultants, accountants, appraisers,
brokers, agents and other persons, any of whom may be an Eligible Individual, as
the Committee deems necessary or appropriate.  The Committee, the Company and
its officers and Directors shall be entitled to rely upon the advice, opinions
or valuations of any such persons.  The Committee shall not incur any liability
for any action taken in good faith in reliance upon the advice of such counsel
or other persons.
 
3.7. Delegation of Administration.  Except to the extent prohibited by
applicable law, including any applicable exemptive rule under Section 16 of the
Exchange Act (including Rule 16b-3), or the applicable rules of a stock
exchange, the Committee may, in its discretion, allocate all or any portion of
its responsibilities and powers under this Article III to any one or more of its
members and/or delegate all or any part of its responsibilities and powers under
this Article III to any person or persons selected by it; provided, however,
that the Committee may not (a) delegate to any executive officer of the Company
or an Affiliate, or a committee that includes any such executive officer, the
Committee’s authority to grant Awards, or the Committee’s authority otherwise
concerning Awards, awarded to executive officers of the Company or an Affiliate;
(b) delegate the Committee’s authority to grant Awards to consultants unless any
such Award is subject to approval by the Committee; or (c) delegate its
authority to correct defects, omissions or inconsistencies in the Plan.  Any
such authority delegated or allocated by the Committee under this Section 3.7
shall be exercised in accordance with the terms and conditions of the Plan and
any rules, regulations or administrative guidelines that may from time to time
be established by the Committee, and any such allocation or delegation may be
revoked by the Committee at any time.
 
ARTICLE IV.
SHARES SUBJECT TO THE PLAN
 
4.1. Number of Shares Available for Grants.  The shares of stock subject to
Awards granted under the Plan shall be Shares.  Such Shares subject to the Plan
may be either authorized and unissued shares (which will not be subject to
preemptive rights) or previously issued shares acquired by the Company or any
Subsidiary.  Subject to adjustment as provided in Section 4.4, the total number
of Shares that may be delivered pursuant to Awards under the Plan shall be
6,641,638 Shares, which includes 641,638 Shares available for issuance under the
KBW, Inc. 2006 Equity Incentive Plan (the “Prior Plan”), as previously approved
by the stockholders of the Company, but not subject to any outstanding awards
under the Prior Plan as of April 13, 2009.  In addition, up to 4,706,401 Shares
subject to outstanding awards under the Prior Plan as of April 13, 2009 may be
delivered pursuant to Awards under the Plan, to the extent that on or after such
date any such awards under the Prior Plan are forfeited or settled or terminate
without a distribution of Shares (whether or not cash, other awards or other
property is distributed with respect to such awards under the Prior Plan).  From
and
 
 
8

--------------------------------------------------------------------------------


 
after the Effective Date, no further grants or awards shall be made under the
Prior Plan; however, grants or awards made under the Prior Plan before the
Effective Date shall continue in effect in accordance with their terms.
 
4.2. Rules for Calculating Shares Delivered.  Subject to, in the case of ISOs,
any limitations applicable thereto under the Code, if (a) any Shares are subject
to an Option, SAR, or other Award which for any reason expires or is terminated
or canceled without having been fully exercised or satisfied, or are subject to
any Restricted Stock Award (including any Shares subject to a Participant’s
Restricted Stock Award that are repurchased by the Company at the Participant’s
cost), Restricted Stock Unit Award or other Award granted under the Plan which
are forfeited, or (b) any Award based on Shares is settled for cash, expires or
otherwise terminates without the issuance of such Shares, the Shares subject to
such Award shall, to the extent of any such expiration, termination,
cancellation, forfeiture or cash settlement, be available for delivery in
connection with future Awards under the Plan.  If the Option Price of any Option
and/or tax withholding obligations relating to any Award (or any award under the
Prior Plan) are satisfied by delivering Shares to the Company (by either actual
delivery or by attestation), only the number of Shares issued net of the Shares
delivered or attested to shall be deemed delivered for purposes of the limits
set forth in Section 4.1.  To the extent any Shares subject to an Award (or any
award under the Prior Plan) are withheld to satisfy the Option Price (in the
case of an Option) and/or the tax withholding obligations relating to such Award
(or award under the Prior Plan), such Shares shall not be deemed to have been
delivered for purposes of the limits set forth in Section 4.1.  Upon the
exercise of a SAR, only the number of Shares, if any, issued upon such exercise
shall reduce the number of Shares available for delivery under the Plan.  Any
Shares delivered under the Plan upon exercise or satisfaction of Substitute
Awards shall not reduce the Shares available for delivery under the Plan;
provided, however, that the total number of Shares that may be delivered
pursuant to Incentive Stock Options granted under the Plan shall be the number
of Shares set forth in Section 4.1, as adjusted pursuant to this Section 4.2,
but without application of the foregoing provisions of this sentence.
 
4.3. Award Limits.  The following limits shall apply to grants of all Awards
under the Plan:
 
(a) Options:  The maximum aggregate number of Shares that may be subject to
Options granted in any Fiscal Year to any one Participant shall be 1,000,000
Shares.
 
(b) SARs:  The maximum aggregate number of Shares that may be subject to Stock
Appreciation Rights granted in any Fiscal Year to any one Participant shall be
1,000,000 Shares.  Any Shares covered by Options which include Tandem SARs
granted to one Participant in any Fiscal Year shall reduce this limit on the
number of Shares subject to SARs that can be granted to such Participant in such
Fiscal Year.
 
(c) Restricted Stock and Restricted Stock Units:  The maximum aggregate number
of Shares that may be subject to all Awards of Restricted Stock and Restricted
Stock Units granted in any Fiscal Year to any one Participant shall be 1,000,000
Shares.
 
(d) Performance Shares:  The maximum aggregate grant with respect to Awards of
Performance Shares granted in any Fiscal Year to any one Participant shall be
1,000,000 Shares.
 
(e) Performance Units:  The maximum aggregate amount awarded with respect to
Performance Units made in any Fiscal Year to any one Participant shall not
exceed $10,000,000.
 
(f) Cash-Based Awards:  The maximum aggregate amount awarded with respect to
Cash-Based Awards made in any Fiscal Year to any one Participant shall not
exceed $10,000,000.
 
(g) Other Stock-Based Awards:  The maximum aggregate grant with respect to Other
Stock-Based Awards made in any Fiscal Year to any one Participant shall be
1,000,000 Shares (or cash amounts based on the Fair Market Value of such number
of Shares on the Grant Date).
 
To the extent required by Section 162(m) of the Code, Shares subject to Options
or SARs which are canceled shall continue to be counted against the limits set
forth in paragraphs (a) and (b) immediately preceding.
 
4.4. Adjustment Provisions.  In the event of a stock dividend, stock split,
reverse stock split, share combination or exchange, or recapitalization or
similar event affecting the capital structure of the Company (each a “Share
Change”), or a merger, amalgamation, consolidation, acquisition of property or
shares, separation, spin-off, split-up, other distribution of stock or property
 
 
9

--------------------------------------------------------------------------------


 
(including any extraordinary cash or stock dividend), reorganization, stock
rights offering, liquidation, Disaffiliation, or similar event affecting the
Company or any Subsidiary (each, a “Corporate Transaction”), the Committee or
the Board shall make such substitutions or adjustments as it deems appropriate
and equitable to (A) the aggregate number, class and kind of Shares or other
securities reserved for issuance and delivery under the Plan, (B) the number,
class and kind of Shares or other securities subject to outstanding Awards; (C)
the Option Price, Grant Price or other price of securities subject to
outstanding Options, Stock Appreciation Rights and, to the extent applicable,
other Awards; and (D) the Award limits set forth in Section 4.3; provided,
however, that the number of Shares subject to any Award shall always be a whole
number.  In the case of Corporate Transactions, such adjustments may include,
without limitation, (1) the cancellation of outstanding Awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such Awards, as determined by the Committee or the Board
in its discretion (it being understood that in the case of a Corporate
Transaction with respect to which holders of Common Stock receive consideration
other than publicly traded equity securities of the ultimate surviving entity,
any such determination by the Committee that the value of an Option or Stock
Appreciation Right shall for this purpose be deemed to be equal to the excess,
if any, of the value of the consideration being paid for each Share pursuant to
such Corporate Transaction over the exercise price of such Option or Stock
Appreciation Right shall conclusively be deemed valid); (2) the substitution of
other property (including, without limitation, cash or other securities of the
Company and securities of entities other than the Company) for the Shares
subject to outstanding Awards; and (3) in connection with any Disaffiliation,
arranging for the assumption of Awards, or replacement of Awards with new awards
based on other property or other securities (including other securities of the
Company and securities of entities other than the Company), by the affected
Subsidiary, Affiliate, or division or by the entity that controls such
Subsidiary, Affiliate, or division following such Disaffiliation (as well as any
corresponding adjustments to Awards that remain based upon Company
securities).  The Committee shall also make appropriate adjustments and
modifications in the terms of any outstanding Awards to reflect, or related to,
any such events, adjustments, substitutions or changes, including modifications
of performance goals and changes in the length of Performance Periods, subject
to the requirements of Article XII in the case of Awards intended to qualify as
Performance-Based Compensation.  The Committee shall determine any adjustment,
substitution or change pursuant to this Section 4.4 (a) with respect to an Award
that provides for Performance-Based Compensation consistent with the intent that
such Award qualify for the performance-based compensation exception under
Section 162(m) of the Code, and (b) after taking into account, among other
things, to the extent applicable, the provisions of the Code applicable to
Incentive Stock Options and the provisions of Section 409A of the Code.  All
determinations of the Committee as to adjustments, substitutions and changes, if
any, under this Section 4.4 shall be conclusive and binding on the Participants.
 
4.5. No Limitation on Corporate Actions.  The existence of the Plan and any
Awards granted hereunder shall not affect in any way the right or power of the
Company, any Subsidiary or any Affiliate to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or
business structure, any merger or consolidation, any issuance of debt, preferred
or prior preference stock ahead of or affecting the Shares, additional shares of
capital stock or other securities or subscription rights thereto, any
dissolution or liquidation, any sale or transfer of all or part of its assets or
business or any other corporate act or proceeding.
 
ARTICLE V.
ELIGIBILITY AND PARTICIPATION
 
5.1. Eligibility.  Eligible Individuals shall be eligible to become Participants
and receive Awards in accordance with the terms and conditions of the Plan,
subject to the limitations on the granting of ISOs set forth in Section 6.9(a).
 
5.2. Actual Participation.  Subject to the provisions of the Plan, the Committee
may, from time to time, select Participants from all Eligible Individuals and
shall determine the nature and amount of each Award.
 
ARTICLE VI.
STOCK OPTIONS
 
6.1. Grant of Options.  Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number (subject to Article IV), and upon
such terms, and at any time and from time to time as shall be determined by the
Committee.  The Committee may grant an Option or provide for the grant of an
Option, either from time to time in the discretion of the Committee or
automatically upon the occurrence of specified events, including the achievement
of performance goals, the satisfaction of an event or condition within the
control of the recipient of the Option or within the control of others.  
 
6.2. Award Agreement.  Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which the Option
 
 
10

--------------------------------------------------------------------------------


 
shall become exercisable and such other provisions as the Committee shall
determine, which are not inconsistent with the terms of the Plan.  The Award
Agreement also shall specify whether the Option is intended to be an ISO or an
NQSO.  To the extent that any Option does not qualify as an ISO (whether because
of its provisions or the time or manner of its exercise or otherwise), such
Option, or the portion thereof which does not so qualify, shall constitute a
separate NQSO.
 
6.3. Option Price.  The Option Price for each Option shall be determined by the
Committee and set forth in the Award Agreement; provided that, subject to
Section 6.9(c), the Option Price of an Option shall be not less than one hundred
percent (100%) of the Fair Market Value of a Share on the Grant Date of such
Option; provided further, that Substitute Awards or Awards granted in connection
with an adjustment provided for in Section 4.4, in the form of stock options,
shall have an Option Price per Share that is intended to maintain the economic
value of the Award that was replaced or adjusted, as determined by the
Committee.
 
6.4. Duration of Options.  Each Option granted to a Participant shall expire at
such time as the Committee shall determine as of the Grant Date and set forth in
the Award Agreement; provided, however, that no Incentive Stock Option shall be
exercisable later than the tenth (10th) anniversary of its Grant Date.
 
6.5. Exercise of Options.  Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance determine and set forth in the Award Agreement, which need not be the
same for each grant or for each Option or Participant.  An Award Agreement may
provide that the period of time over which an Option other than an ISO may be
exercised shall be automatically extended if on the scheduled expiration date of
such Option the Participant’s exercise of such Option would violate an
applicable law; provided, however, that during such extended exercise period the
Option may only be exercised to the extent the Option was exercisable in
accordance with its terms immediately prior to such scheduled expiration date;
provided further, however, that such extended exercise period shall end not
later than thirty (30) days after the exercise of such Option first would no
longer violate such law.
 
6.6. Payment.  Options shall be exercised by the delivery of a written notice of
exercise to the Company, in a form specified or accepted by the Committee, or by
complying with any alternative exercise procedures that may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for such Shares, which shall
include applicable taxes, if any, in accordance with Article XVII.  The Option
Price upon exercise of any Option shall be payable to the Company in full by
certified or bank check or such other instrument as the Committee may
accept.  If approved by the Committee, and subject to any such terms, conditions
and limitations as the Committee may prescribe and to the extent permitted by
applicable law, payment of the Option Price, in full or in part, may also be
made as follows:
 
(a) Payment may be made in the form of unrestricted and unencumbered Shares (by
actual delivery of such Shares or by attestation) already owned by the
Participant exercising such Option, or by such Participant and his or her spouse
jointly  (based on the Fair Market Value of the Common Stock on the date the
Option is exercised); provided, however, that, in the case of an Incentive Stock
Option, the right to make a payment in the form of such already owned Shares may
be authorized only as of the Grant Date of such Incentive Stock Option and
provided further that such already owned Shares must have been either held by
the Participant for at least six (6) months at the time of exercise or purchased
on the open market.
 
(b) Payment may be made by delivering a properly executed exercise notice to the
Company, together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds necessary to pay the
Option Price, and, if requested, the amount of any federal, state, local or
non-United States withholding taxes.  To facilitate the foregoing, the Company
may, to the extent permitted by applicable law, enter into agreements for
coordinated procedures with one or more brokerage firms.
 
(c) Payment may be made by instructing the Committee to withhold a number of
Shares otherwise deliverable to the Participant pursuant to the Option having an
aggregate Fair Market Value on the date of exercise equal to the product
of:  (i) Option Price multiplied by (ii) the number of Shares in respect of
which the Option shall have been exercised.
 
(d) Payment may be made by any other method approved or accepted by the
Committee in its discretion.
 
Subject to any governing rules or regulations, as soon as practicable after
receipt of a written notifi­cation of exercise and full payment in accordance
with the preceding provisions of this Section 6.6 and satisfaction of tax
obligations in accordance with Article XVII, the Company shall deliver to the
Participant exercising an Option, in the Participant’s name, evidence of book
entry Shares, or, upon the Participant’s request, Share certificates, in an
appropriate amount based upon the number of Shares purchased under the Option,
 
 
11

--------------------------------------------------------------------------------


 
subject to Section 20.9.  Unless otherwise determined by the Committee, all
payments under all of the methods described above shall be paid in United States
dollars.
 
6.7. Rights as a Stockholder.  No Participant or other person shall become the
beneficial owner of any Shares subject to an Option, nor have any rights to
dividends or other rights of a stockholder with respect to any such Shares,
until the Participant has actually received such Shares following exercise of
his or her Option in accordance with the provisions of the Plan and the
applicable Award Agreement.
 
6.8. Termination of Employment or Service.  The Committee may establish and set
forth in the applicable Award Agreement the terms and conditions on which an
Option shall remain exercisable, if at all, upon a Termination of the
Participant.  The Committee may waive or modify these provisions at any
time.  To the extent that a Participant is not entitled to exercise an Option at
the date of his or her Termination, or if the Participant (or other person
entitled to exercise the Option) does not exercise the Option to the extent so
entitled within the time specified in the Award Agreement or below (as
applicable), effective as of the date of such Termination, the Option shall
terminate and the Shares underlying the unexercised portion of the Option shall
revert to the Plan and become available for future Awards.  In no event may an
Option be exercised after the expiration date of such Option specified in the
applicable Award Agreement, except as provided in the last sentence of Section
6.5.  Subject to the last sentence of this Section 6.8, a Participant’s Option
shall be forfeited upon his or her Termination, except as set forth below:
 
(a) Death.  Upon a Participant’s Termination by reason of death, any Option held
by such Participant that was exercisable immediately before such Termination may
be exercised at any time until the earlier of (A) the first (1st) anniversary of
the date of such death and (B) the expiration date of such Option specified in
the applicable Award Agreement.
 
(b) Disability.   Upon a Participant’s Termination by reason of Disability, any
Option held by such Participant that was exercisable immediately before such
Termination may be exercised at any time until the earlier of (A) the third
(3rd) anniversary of such Termination and (B) the expiration date of such Option
specified in the applicable Award Agreement.
 
(c) Retirement.  Upon a Participant’s Termination by reason of Retirement, any
Option held by such Participant that was exercisable immediately before such
Termination may be exercised at any time until the earlier of (A) the fifth
(5th) anniversary of such Termination and (B) the expiration date of such Option
specified in the applicable Award Agreement.
 
(d) Cause.  Upon a Participant’s Termination for Cause, any Option held by such
Participant shall be forfeited, effective as of such Termination.
 
(e) Other than Death, Disability, Retirement or Cause.  Upon a Participant’s
Termination for any reason other than death, Disability, Retirement or for
Cause, any Option held by such Participant that was exercisable immediately
before such Termination may be exercised at any time until the earlier of (A)
the ninetieth (90th) day following  such Termination and (B) the expiration date
of such Option specified in the applicable Award Agreement.
 
(f) Death after Termination.  Notwithstanding the above provisions of this
Section 6.8, if a Participant dies after such Participant’s Termination, but
while his or her Option remains exercisable as set forth above, such Option may
be exercised at any time until the later of (A) the earlier of (1) the first
anniversary of the date of such death and (2) the expiration date of such Option
specified in the applicable Award Agreement, and (B) the last date on which such
Option would have been exercisable, absent this Section 6.8(f).
 
Notwithstanding the foregoing provisions of this Section 6.8, the Committee
shall have the power, in its discretion, to apply different rules concerning the
consequences of a Termination; provided, however, that such rules shall be set
forth in the applicable Award Agreement.
 
6.9. Limitations on Incentive Stock Options.
 
(a) General.  No ISO shall be granted to any Eligible Individual who is not an
Employee of the Company or a Subsidiary on the Grant Date of such Option.  Any
ISO granted under the Plan shall contain such terms and conditions, consistent
with the Plan, as the Committee may determine to be necessary to qualify such
Option as an “incentive stock option” under Section 422 of the Code.  Any ISO
granted under the Plan may be modified by the Committee to disqualify such
Option from treatment as an “incentive stock option” under Section 422 of the
Code.
 
 
12

--------------------------------------------------------------------------------


 
(b) $100,000 Per Year Limitation.  Notwithstanding any intent to grant ISOs, an
Option granted under the Plan will not be considered an ISO to the extent that
it, together with any other “incentive stock options” (within the meaning of
Section 422 of the Code, but without regard to subsection (d) of such Section)
under the Plan and any other “incentive stock option” plans of the Company, any
Subsidiary and any “parent corporation” of the Company within the meaning of
Section 424(e) of the Code, are exercisable for the first time by any
Participant during any calendar year with respect to Shares having an aggregate
Fair Market Value in excess of $100,000 (or such other limit as may be required
by the Code) as of the Grant Date of the Option with respect to such
Shares.  The rule set forth in the preceding sentence shall be applied by taking
Options into account in the order in which they were granted.
 
(c) Options Granted to Certain Stockholders.  No ISO shall be granted to an
individual otherwise eligible to participate in the Plan who owns (within the
meaning of Section 424(d) of the Code), at the Grant Date of such Option is
granted, more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or a Subsidiary or any “parent corporation” of
the Company within the meaning of Section 424(e) of the Code.  This restriction
does not apply if at the Grant Date of such ISO the Option Price of the ISO is
at least 110% of the Fair Market Value of a Share on the Grant Date such ISO,
and the ISO by its terms is not exercisable after the expiration of five years
from such Grant Date.
 
ARTICLE VII.
STOCK APPRECIATION RIGHTS
 
7.1. Grant of SARs.  Subject to the terms and conditions of the Plan, SARs may
be granted to Participants at any time and from time to time as shall be
determined by the Committee.  The Committee may grant an SAR (a) in connection
with, and at the Grant Date of, a related Option (a Tandem SAR), or (b)
independent of, and unrelated to, an Option (a Freestanding SAR).  The Committee
shall have complete discretion in determin­ing the number of Shares to which a
SAR pertains (subject to Article IV) and, consistent with the provisions of the
Plan, in determining the terms and conditions pertaining to any SAR.
 
7.2. Grant Price.  The Grant Price for each SAR shall be determined by the
Committee and set forth in the Award Agreement, subject to the limitations of
this Section 7.2.  The Grant Price for each Freestanding SAR shall be not less
than one hundred percent (100%) of the Fair Market Value of a Share on the Grant
Date of such Freestanding SAR, except in the case of Substitute Awards or Awards
granted in connection with an adjustment provided for in Section 4.4.  The Grant
Price of a Tandem SAR shall be equal to the Option Price of the related Option.
 
7.3. Exercise of Tandem SARs.  Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option.  A Tandem SAR shall be
exercisable only when and to the extent the related Option is exercisable and
may be exercised only with respect to the Shares for which the related Option is
then exercisable.  A Tandem SAR shall entitle a Participant to elect, in the
manner set forth in the Plan and the applicable Award Agreement, in lieu of
exercising his or her unexercised related Option for all or a portion of the
Shares for which such Option is then exercisable pursuant to its terms, to
surrender such Option to the Company with respect to any or all of such Shares
and to receive from the Company in exchange therefor a payment described in
Section 7.7.  An Option with respect to which a Participant has elected to
exercise a Tandem SAR shall, to the extent of the Shares covered by such
exercise, be canceled automatically and surrendered to the Company.  Such Option
shall thereafter remain exercisable according to its terms only with respect to
the number of Shares as to which it would otherwise be exercisable, less the
number of Shares with respect to which such Tandem SAR has been so
exercised.  Notwithstanding any other provision of the Plan to the contrary,
with respect to a Tandem SAR granted in connection with an ISO:  (a) the Tandem
SAR will expire no later than the expira­tion of the related ISO; (b) the value
of the payment with respect to the Tandem SAR may not exceed the difference
between the Fair Market Value of the Shares subject to the related ISO at the
time the Tandem SAR is exercised and the Option Price of the related ISO; and
(c) the Tandem SAR may be exercised only when the Fair Market Value of the
Shares subject to the ISO exceeds the Option Price of the ISO.
 
7.4. Exercise of Freestanding SARs.  Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, in
accordance with the Plan, determines and sets forth in the Award Agreement.  An
Agreement may provide that the period of time over which a Freestanding SAR may
be exercised shall be automatically extended if on the scheduled expiration date
of such SAR the Participant’s exercise of such SAR would violate an applicable
law; provided, however, that during such extended exercise period the SAR may
only be exercised to the extent the SAR was exercisable in accordance with its
terms immediately prior to such scheduled expiration date; provided further,
however, that such extended exercise period shall end not later than thirty (30)
days after the exercise of such SAR first would no longer violate such law.
 
 
13

--------------------------------------------------------------------------------


 
7.5. Award Agreement.  Each SAR grant shall be evidenced by an Award Agreement
that shall specify the number of Shares to which the SAR pertains, the Grant
Price, the term of the SAR, and such other terms and conditions as the Committee
shall determine in accordance with the Plan.
 
7.6. Term of SARs.  The term of a SAR granted under the Plan shall be determined
by the Committee, in its sole discre­tion; provided, however, that the term of
any Tandem SAR shall be the same as the related Option.
 
7.7. Payment of SAR Amount.  An election to exercise SARs shall be deemed to
have been made on the date of Notice of such election to the Company.  As soon
as practicable following such Notice, the Participant shall be entitled to
receive payment from the Company in an amount determined by multiplying:
 
(a) The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price of the SAR; by
 
(b) The number of Shares with respect to which the SAR is exercised.
 
Notwithstanding the foregoing provisions of this Section 7.7 to the contrary,
the Committee may establish and set forth in the applicable Award Agreement a
maximum amount per Share that will be payable upon the exercise of a SAR.  At
the discretion of the Committee, such payment upon exercise of a SAR shall be in
cash, in Shares of equivalent Fair Market Value, or in some combination thereof.
 
7.8. Rights as a Stockholder.  A Participant receiving a SAR shall have the
rights of a stockholder only as to Shares, if any, actually issued to such
Participant upon satisfaction or achievement of the terms and conditions of the
Award, and in accordance with the provisions of the Plan and the applicable
Award Agreement, and not with respect to Shares to which such Award relates but
which are not actually issued to such Participant.
 
7.9. Termination of Employment or Service.  The Committee may establish and set
forth in the applicable Award Agreement the terms and conditions under which a
SAR shall remain exercisable, if at all, upon a Termination of the Participant;
provided, however, that in no event may a SAR be exercised after the expiration
date of such SAR specified in the applicable Award Agreement, except as provided
in the last sentence of Section 6.5 (in the case of Tandem SARs) or in the last
sentence of Section 7.4 (in the case of Freestanding SARs).  The provisions of
Section 6.8 above shall apply to any SAR if the Award Agreement evidencing such
SAR does not specify the terms and conditions upon which such SAR shall be
forfeited or be exercisable or  terminate upon, or after, a Termination of the
Participant.
 
ARTICLE VIII.              
RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
8.1. Awards of Restricted Stock and Restricted Stock Units.  Subject to the
terms and provisions of the Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine.  Subject to the
terms and conditions of this Article VIII and the Award Agreement, upon delivery
of Shares of Restricted Stock to a Participant, or creation of a book entry
evidencing a Participant’s ownership of Shares of Restricted Stock, pursuant to
Section 8.6, the Participant shall have all of the rights of a stockholder with
respect to such Shares, subject to the terms and restrictions set forth in this
Article VIII or the applicable Award Agreement or as determined by the
Committee.  Restricted Stock Units shall be similar to Restricted Stock, except
no Shares are actually awarded to a Participant who is granted Restricted Stock
Units on the Grant Date thereof, and such Participant shall have no rights of a
stockholder with respect to such Restricted Stock Units.
 
8.2. Award Agreement.  Each Restricted Stock and/or Restricted Stock Unit Award
shall be evidenced by an Award Agreement that shall specify the Period of
Restriction, the number of Shares of Restricted Stock or the number of
Restricted Stock Units granted, and such other provisions as the Committee shall
determine in accordance with the Plan.  
 
8.3. Nontransferability of Restricted Stock.  Except as provided in this Article
VIII, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, encumbered, alienated, hypothecated or otherwise disposed of until the
end of the applicable Period of Restriction established by the Committee and
specified in the Restricted Stock Award Agreement.
 
 
14

--------------------------------------------------------------------------------


 
8.4. Period of Restriction and Other Restrictions.  The Period of Restriction
shall lapse based on a Participant’s continuing service or employment with the
Company, a Subsidiary or an Affiliate, the achievement of performance goals, the
satisfaction of other conditions or restrictions or upon the occurrence of other
events, in each case, as determined by the Committee, at its discretion, and
stated in the Award Agreement.
 
8.5. Delivery of Shares, Payment of Restricted Stock Units.  Subject to Section
20.9, after the last day of the Period of Restriction applicable to a
Participant’s Shares of Restricted Stock, and after all conditions and
restrictions applicable to such Shares of Restricted Stock have been satisfied
or lapse (including satisfaction of any applicable withholding tax obligations),
pursuant to the applicable Award Agreement, such Shares of Restricted Stock
shall become freely transferable by such Participant.  After the last day of the
Period of Restriction applicable to a Participant’s Restricted Stock Units, and
after all conditions and restrictions applicable to Restricted Stock Units have
been satisfied or lapse (including satisfaction of any applicable withholding
tax obligations), pursuant to the applicable Award Agreement, such Restricted
Stock Units shall be settled by delivery of Shares, a cash payment determined by
reference to the then-current Fair Market Value of Shares or a combination of
Shares and such cash payment as the Committee, in its sole discretion, shall
determine, either by the terms of the Award Agreement or otherwise.
 
8.6. Forms of Restricted Stock Awards.  Each Participant who receives an Award
of Shares of Restricted Stock shall be issued a stock certificate or
certificates evidencing the Shares covered by such Award registered in the name
of such Participant, which certificate or certificates shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award, substantially in the following form:
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
KBW, Inc. 2009 Incentive Plan and an Award Agreement, as well as the terms and
conditions of applicable law.  Copies of such plan and agreement are on file at
the offices of KBW, Inc.”
 
The Committee may require a Participant who receives a certificate or
certificates evidencing a Restricted Stock Award to immediately deposit such
certificate or certificates, together with a stock power or other appropriate
instrument of transfer, endorsed in blank by the Participant, with signatures
guaranteed in accordance with the Exchange Act if required by the Committee,
with the Secretary of the Company or an escrow holder as provided in the
immediately following sentence.  The Secretary of the Company or such escrow
holder as the Committee may appoint shall retain physical custody of each
certificate representing a Restricted Stock Award until the Period of
Restriction and any other restrictions imposed by the Committee or under the
Award Agreement with respect to the Shares evidenced by such certificate expire
or shall have been removed.  The foregoing to the contrary notwithstanding, the
Committee may, in its discretion, provide that a Participant’s ownership of
Shares of Restricted Stock prior to the lapse of the Period of Restriction or
any other applicable restrictions shall, in lieu of such certificates, be
evidenced by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated agent in the name of the Participant
who has received such Award.  Such records of the Company or such agent shall,
absent manifest error, be binding on all Participants who receive Restricted
Stock Awards evidenced in such manner.  The holding of Shares of Restricted
Stock by the Company or such an escrow holder, or the use of book entries to
evidence the ownership of Shares of Restricted Stock, in accordance with this
Section 8.6, shall not affect the rights of Participants as owners of the Shares
of Restricted Stock awarded to them, nor affect the restrictions applicable to
such shares under the Award Agreement or the Plan, including the Period of
Restriction.
 
8.7. Voting Rights.  Unless otherwise determined by the Committee and set forth
in a Participant’s Award Agreement, to the extent permitted or required by law,
as determined by the Committee, Participants holding Shares of Restricted Stock
shall be granted the right to exercise full voting rights with respect to those
Shares during the Period of Restriction.  A Participant shall have no voting
rights with respect to any Restricted Stock Units.
 
8.8. Dividends and Other Distributions.  During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be credited with any cash
dividends paid with respect to such Shares while they are so held, unless
determined otherwise by the Committee and set forth in the Award Agreement.  The
Committee may apply any restrictions to such dividends that the Committee deems
appropriate.  Except as set forth in the Award Agreement, in the event of (a)
any adjustment as provided in Section 4.4, or (b) any shares or securities are
received as a dividend, or an extraordinary dividend is paid in cash, on Shares
of Restricted Stock, any new or additional Shares or securities or any
extraordinary dividends paid in cash received by a recipient of Restricted Stock
shall be subject to the same terms and conditions, including the Period of
Restriction, as relate to the original Shares of Restricted Stock.
 
8.9. Termination of Employment or Service.  Except as otherwise provided in this
Section 8.9, during the Period of Restriction, any Restricted Stock Units and/or
Shares of Restricted Stock held by a Participant shall be forfeited and revert
to the Company (or, if Shares of Restricted Sock were sold to the Participant,
the Participant shall be required to resell such Shares to the Company at cost)
upon the Participant’s Termination or the failure to meet or satisfy any
applicable performance goals or other terms,
 
 
15

--------------------------------------------------------------------------------


 
conditions and restrictions to the extent set forth in the applicable Award
Agreement.  Each applicable Award Agreement shall set forth the extent to which,
if any, the Participant shall have the right to retain Restricted Stock Units
and/or Shares of Restricted Stock, then subject to the Period of Restriction,
following such Participant’s Termination.  Such provisions shall be determined
in the sole discretion of the Committee, shall be included in the applicable
Award Agreement, need not be uniform among all such Awards issued pursuant to
the Plan, and may reflect distinctions based on the reasons for, or
circumstances of, such Termination.
 
ARTICLE IX.
PERFORMANCE UNITS, PERFORMANCE SHARES, AND CASH-BASED AWARDS
 
9.1. Grant of Performance Units, Performance Shares and Cash-Based
Awards.  Subject to the terms of the Plan, Performance Units, Performance
Shares, and/or Cash-Based Awards may be granted to Participants in such amounts
and upon such terms, and at any time and from time to time, as shall be
determined by the Committee, in accordance with the Plan.  A Performance Unit,
Performance Share or Cash-Based Award entitles the Participant who receives such
Award to receive Shares or cash upon the attainment of applicable performance
goals for the applicable Performance Period, and/or satisfaction of other terms
and conditions, in each case determined by the Committee, and which may be set
forth in the Award Agreement.  Such entitlements of a Participant with respect
to his or her outstanding Performance Unit, Performance Share or Cash-Based
Award shall be reflected by a bookkeeping entry in the records of the Company,
unless otherwise provided by the Award Agreement.  The terms and conditions of
such Awards shall be consistent with the Plan and set forth in the Award
Agreement and need not be uniform among all such Awards or all Participants
receiving such Awards.
 
9.2. Earned Performance Shares, Performance Units and Cash-Based
Awards.  Performance Shares, Performance Units and Cash-Based Awards shall
become earned, in whole or in part, based upon the attainment of performance
goals specified by the Committee and/or the occurrence of any event or events
and/or satisfaction of such terms and conditions, including a Change in Control,
as the Committee shall determine, either at or after the Grant Date.  The
Committee shall determine the extent to which any applicable performance goals
and/or other terms and conditions of a Performance Unit, Performance Share or
Cash-Based Award are attained or not attained following conclusion of the
applicable Performance Period.  The Committee may, in its discretion, waive any
such performance goals and/or other terms and conditions relating to any such
Award, subject to Section 12.3.
 
9.3. Form and Timing of Payment of Performance Units, Performance Shares and
Cash-Based Awards.  Payment of earned Performance Units, Performance Shares and
Cash-Based Awards shall be as determined by the Committee and as set forth in
the Award Agreement.  Subject to the terms of the Plan, the Committee, in its
sole discretion, may pay earned Performance Units, Performance Shares and
Cash-Based Awards in the form of cash or in Shares (or in a combination thereof)
which have an aggregate Fair Market Value equal to the value of the earned
Performance Units, Performance Shares or Cash-Based Awards following conclusion
of the Performance Period and the Committee’s determination of attainment of
applicable performance goals and/or other terms and conditions in accordance
with Section 9.2.  Such Shares may be granted subject to any restrictions that
may be imposed by the Committee, including a Period of Restriction or mandatory
deferral.  The determination of the Committee with respect to the form of
payment of such Awards shall be set forth in the Award Agreement pertaining to
the grant of the Award.
 
9.4. Rights as a Stockholder.  A Participant receiving a Performance Unit,
Performance Share or Cash-Based Award shall have the rights of a stockholder
only as to Shares, if any, actually received by the Participant upon
satisfaction or achievement of the terms and conditions of such Award and not
with respect to Shares subject to the Award but not actually issued to such
Participant.
 
9.5. Termination of Employment or Service.  Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain Performance
Units, Performance Shares and/or Cash-Based Award following such Participant’s
Termination.  Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the applicable Award Agreement, need not be
uniform among all such Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for Termination.
 
ARTICLE X.
OTHER STOCK-BASED AWARDS
 
10.1. Other Stock-Based Awards.  The Committee may grant types of equity-based
or equity-related Awards not otherwise described by the terms of the Plan
(including the grant or offer for sale of unrestricted Shares), in such amounts
(subject to Article IV) and subject to such terms and conditions, as the
Committee shall determine. Such Other Stock-Based Awards may involve the
transfer of actual Shares to Participants, or payment in cash or otherwise of
amounts based on the value of Shares and may include Awards designed to comply
with or take advantage of the applicable local laws of jurisdictions other than
the United States.
 
 
16

--------------------------------------------------------------------------------


 
10.2. Value of Other Stock-Based Awards. Each Other Stock-Based Award shall be
expressed in terms of Shares or units based on Shares, as determined by the
Committee. The Committee may establish performance goals in its discretion, and
any such performance goals shall be set forth in the applicable Award Agreement.
If the Committee exercises its discretion to establish performance goals, the
number and/or value of Other Stock-Based Awards that will be paid out to the
Participant will depend on the extent to which such performance goals are met.
 
10.3. Payment of Other Stock-Based Awards.  Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
as set forth in the Award Agreement, in cash, Shares or a combination of cash
and Shares, as the Committee determines.
 
10.4. Termination of Employment or Service.  The Committee shall determine the
extent to which the Participant shall have the right to receive Other
Stock-Based Awards following the Participant’s Termination. Such provisions
shall be determined in the sole discretion of the Committee, such provisions may
be included in the applicable Award Agreement, but need not be uniform among all
Other Stock-Based Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for Termination.
 
ARTICLE XI.
DIVIDEND EQUIVALENTS
 
11.1. Dividend Equivalents.  Unless otherwise provided by the Committee, no
adjustment shall be made in the Shares issuable or taken into account under
Awards on account of cash dividends that may be paid or other rights that may be
issued to the holders of Shares prior to issuance of such Shares under such
Award.  The Committee may grant Dividend Equivalents based on the dividends
declared on Shares that are subject to any Award, including any Award the
payment or settlement of which is deferred pursuant to Section 20.6.  Dividend
Equivalents may be credited as of the dividend payment dates, during the period
between the Grant Date of the Award and the date the Award becomes payable or
terminates or expires.  Dividend Equivalents may be subject to any limitations
and/or restrictions determined by the Committee. Dividend Equivalents shall be
converted to cash or additional Shares by such formula and at such time, and
shall be paid at such times, as may be determined by the Committee.
 
ARTICLE XII.
PERFORMANCE MEASURES
 
12.1. Performance Measures.  The objective performance goals upon which the
granting, payment and/or vesting of Awards to Covered Employees that are
intended to qualify as Performance-Based Compensation may occur shall be based
on any one or more of the following Performance Measures selected by the
Committee:
 
(a) earnings or income, including operating income or profit or earnings before
or after interest, taxes, depreciation, amortization, certain compensation and
benefits expenses and/or extraordinary or special items;
 
(b) earnings per Share (basic or diluted);
 
(c) book value per Share;
 
(d) revenue;
 
(e) expenses;
 
(f) total stockholders’ equity;
 
(g) return on assets (gross or net), return on investment, return on capital, or
return on equity;
 
(h) return on revenues;
 
(i) cash flow, cash flow return on investment (discounted or otherwise), net
cash provided by operations or cash flow in excess of cost of capital;
 
(j) implementation or completion of critical projects or processes;
 
(k) execution of assignments directly related to an individual Participant;
 
(l) ratio of certain compensation and benefits expenses to total revenues or net
revenues;
 
(m) economic value created;
 
 
17

--------------------------------------------------------------------------------


 
(n) operating margin or profit margin;
 
(o) Common Stock price appreciation or total stockholder return;
 
(p) cost targets, reductions and savings, productivity and efficiencies; and
 
(q) strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration, geographic business expansion, customer
satisfaction, employee satisfaction, human resources management, supervision of
litigation, information technology, and goals relating to acquisitions,
divestitures, joint ventures and similar transactions and budget comparisons.
 
Such performance goals shall be established by the Committee within the time
period prescribed by, and shall otherwise comply with the requirements of, Code
Section 162(m)(4)(C), or any successor provision thereto, and the regulations
thereunder, for performance-based compensation, and may be set forth in the
applicable Award Agreement.  Any Performance Measures may be used to measure the
performance of the Company and/or any Affiliates or Subsidiaries as a whole or
any business unit, division, service or product of the Company, its Affiliates,
and/or Subsidiaries or any combination thereof, over such period or periods, as
the Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of one or more comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Committee may select any relevant Performance Measure as compared to any
stock market index or indices, growth rates or trends.
 
12.2. Evaluation of Performance.  Notwithstanding any other provision of the
Plan, payment or vesting of any such Award that is intended to qualify as
Performance-Based Compensation shall not be made until the Committee certifies
in writing that the applicable performance goals and any other material terms of
such Award were in fact satisfied, except as otherwise provided in Section 12.3.
The Committee may provide in the Award Agreement with respect to any such Award
that any evaluation of performance shall include or exclude any of the following
events that occur during a Performance Period:  (a) gains or losses on sales or
dispositions, (b) asset write-downs, (c) changes in tax law or rate, including
the impact on deferred tax liabilities, (d) the cumulative effect of changes in
accounting principles, (e) extraordinary items described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial performance appearing in the Company’s Annual Report on Form 10-K,
(f) acquisitions occurring after the start of a Performance Period or unbudgeted
costs incurred related to future acquisitions, (g) operations discontinued,
divested or restructured during the Performance Period, including severance
costs, (h) gains or losses on refinancing or extinguishment of debt, (i) foreign
exchange gains and losses and (j) any similar event or condition specified in
such Award Agreement.  To the extent such inclusions or exclusions affect Awards
to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
 
12.3. Adjustment of Performance-Based Compensation.  Notwithstanding any
provision of the Plan to the contrary, with respect to any Award that is
intended to qualify as Performance-Based Compensation, (a) the Committee may
adjust downwards, but not upwards, any amount payable, or other benefits
granted, issued, retained and/or vested pursuant to such an Award on account of
satisfaction of the applicable performance goals on the basis of such further
considerations as the Committee in its discretion shall determine, and (b) the
Committee may not waive the achievement of the applicable performance goals,
except in the case of the Participant’s death or disability or a Change in
Control.
 
12.4. Committee Discretion.  In the event that applicable tax and/or securities
laws change to permit Committee discretion to alter the governing Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval.  In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting of such Awards on
performance measures other than those set forth in Section 12.1.
 
ARTICLE XIII.
TRANSFERABILITY OF AWARDS; BENEFICIARY DESIGNATION
 
13.1. Transferability of Incentive Stock Options.  No ISO or Tandem SAR granted
in connection with an ISO may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution or in accordance with Section 13.3. Further, all ISOs
and Tandem SARs granted in connection with ISOs granted to a Participant shall
be exercisable during his or her lifetime only by such Participant.
 
13.2. All Other Awards.  Except as otherwise provided in Section 8.5 or Section
13.3 or a Participant’s Award Agreement or otherwise determined at any time by
the Committee, no Award granted under the Plan may be sold, transferred,
pledged, assigned,
 
 
18

--------------------------------------------------------------------------------


 
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution; provided that the Committee may permit further
transferability, on a general or a specific basis, and may impose conditions and
limitations on any permitted transferability, subject to Section 13.1 and any
applicable Period of Restriction; provided further, however, that no Award may
be transferred for value or other consideration without first obtaining approval
thereof by the stockholders of the Company. Further, except as otherwise
provided in a Participant’s Award Agreement or otherwise determined at any time
by the Committee, or unless the Committee decides to permit further
transferability, subject to Section 13.1 and any applicable Period of
Restriction, all Awards granted to a Participant under the Plan, and all rights
with respect to such Awards, shall be exercisable or available during his or her
lifetime only by or to such Participant. With respect to those Awards, if any,
that are permitted to be transferred to another individual, references in the
Plan to exercise or payment related to such Awards by or to the Participant
shall be deemed to include, as determined by the Committee, the Participant’s
permitted transferee.  In the event any Award is exercised by or otherwise paid
to the executors, administrators, heirs or distributees of the estate of a
deceased Participant, or such a Participant’s beneficiary, or the transferee of
an Award, in any such case, pursuant to the terms and conditions of the Plan and
the applicable Agreement and in accordance with such terms and conditions as may
be specified from time to time by the Committee, the Company shall be under no
obligation to issue Shares thereunder unless and until the Company is satisfied,
as determined in the discretion of the Committee, that the person or persons
exercising such Award, or to receive such payment, are the duly appointed legal
representative of the deceased Participant’s estate or the proper legatees or
distributees thereof or the named beneficiary of such Participant, or the valid
transferee of such Award, as applicable.  Any purported assignment, transfer or
encumbrance of an Award that does not comply with this Section 13.2 shall be
void and unenforceable against the Company.
 
13.3. Beneficiary Designation.  Each Participant may, from time to time, name
any beneficiary or beneficiaries who shall be permitted to exercise his or her
Option or SAR or to whom any benefit under the Plan is to be paid in case of the
Participant’s death before he or she fully exercises his or her Option or SAR or
receives any or all of such benefit.  Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime.  In the absence of any such
beneficiary designation, a Participant’s unexercised Option or SAR, or amounts
due but remaining unpaid to such Participant, at the Participant’s death, shall
be exercised or paid as designated by the Participant by will or by the laws of
descent and distribution.
 
ARTICLE XIV.
RIGHTS OF PARTICIPANTS
 
14.1. Rights or Claims.  No person shall have any rights or claims under the
Plan except in accordance with the provisions of the Plan and any applicable
Award Agreement. The liability of the Company and any Subsidiary or Affiliate
under the Plan is limited to the obligations expressly set forth in the Plan,
and no term or provision of the Plan may be construed to impose any further or
additional duties, obligations, or costs on the Company, any Subsidiary or any
Affiliate thereof or the Board or the Committee not expressly set forth in the
Plan.   The grant of an Award under the Plan shall not confer any rights upon
the Participant holding such Award other than such terms, and subject to such
conditions, as are specified in the Plan as being applicable to such type of
Award, or to all Awards, or as are expressly set forth in the Award Agreement
evidencing such Award.  Without limiting the generality of the foregoing,
neither the existence of the Plan nor anything contained in the Plan or in any
Award Agreement shall be deemed to:
 
(a) Give any Eligible Individual the right to be retained in the service of the
Company, an Affiliate and/or a Subsidiary, whether in any particular position,
at any particular rate of compensation, for any particular period of time or
otherwise;
 
(b) Restrict in any way the right of the Company, an Affiliate and/or a
Subsidiary to terminate, change or modify any Eligible Individual’s employment
or  service at any time with or without Cause;
 
(c) Confer on any Eligible Individual any right of continued relationship with
the Company, an Affiliate and/or a Subsidiary, or alter any relationship between
them, including any right of the Company or an Affiliate or Subsidiary to
terminate, change or modify its relationship with an Eligible Individual;
 
(d) Constitute a contract of employment or service between the Company or any
Affiliate or Subsidiary and any Eligible Individual, nor shall it constitute a
right to remain in the employ or service of the Company or any Affiliate or
Subsidiary;
 
 
19

--------------------------------------------------------------------------------


 
(e) Give any Eligible Individual the right to receive any bonus, whether payable
in cash or in Shares, or in any combination thereof, from the Company, an
Affiliate and/or a Subsidiary, nor be construed as limiting in any way the right
of the Company, an Affiliate and/or a Subsidiary to determine, in its sole
discretion, whether or not it shall pay any Eligible Individual bonuses, and, if
so paid, the amount thereof and the manner of such payment; or
 
(f) Give any Participant any rights whatsoever with respect to an Award except
as specifically provided in the Plan and the Award Agreement.
 
14.2. Adoption of the Plan.  The adoption of the Plan shall not be deemed to
give any Eligible Individual or any other individual any right to be selected as
a Participant or to be granted an Award, or, having been so selected, to be
selected to receive a future Award.
 
14.3. Vesting.  Notwithstanding any other provision of the Plan, a Participant’s
right or entitlement to exercise or otherwise vest in any Award not exercisable
or vested at the Grant Date thereof shall only result from continued services as
a Non-Employee Director or Consultant or continued employment, as the case may
be, with the Company or any Subsidiary or Affiliate, or satisfaction of any
other performance goals or other conditions or restrictions applicable, by its
terms, to such Award, except, in each such case, as the Committee may, in its
discretion, expressly determine otherwise.
 
14.4. No Effects on Benefits; No Damages.  Payments and other compensation
received by a Participant under an Award are not part of such Participant’s
normal or expected compensation or salary for any purpose, including calculating
termination, indemnity, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments under any laws, plans, contracts, policies, programs,
arrangements or otherwise.  A Participant shall, by participating in the Plan,
waive any and all rights to compensation or damages in consequence of
Termination of such Participant for any reason whatsoever, whether lawfully or
otherwise, insofar as those rights arise or may arise from such Participant
ceasing to have rights under the Plan as a result of such Termination, or from
the loss or diminution in value of such rights or entitlements, including by
reason of the operation of the terms of the Plan or the provisions of any
statute or law relating to taxation.  No claim or entitlement to compensation or
damages arises from the termination of the Plan or diminution in value of any
Award or Shares purchased or otherwise received under the Plan.
 
14.5. One or More Types of Awards.  A particular type of Award may be granted to
a Participant either alone or in addition to other Awards under the Plan.
 
ARTICLE XV.
CHANGE IN CONTROL
 
15.1. Alternative Awards.  The occurrence of a Change in Control will not itself
result in the cancellation, acceleration of exercisability or vesting, lapse of
any Period of Restriction or settlement or other payment with respect to any
outstanding Award to the extent that the Board or the Committee determines in
its discretion, prior to such Change in Control, that such outstanding Award
shall be honored or assumed, or new rights substituted therefor (such honored,
assumed or substituted Award being hereinafter referred to as an “Alternative
Award”) by the New Employer, provided that any Alternative Award must:
 
(a) be based on securities that are traded on an established United States
securities market, or which will be so traded within sixty (60) days following
the Change in Control;
 
(b) provide the Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under such Award, including an identical
or better exercise or vesting schedule and identical or better timing and
methods of payment;
 
(c) have substantially equivalent economic value to such Award immediately prior
to the Change in Control (as determined by the Board or the Committee (as
constituted prior to the Change in Control), in its discretion);
 
(d) have terms and conditions which provide that if the Participant incurs a
Termination by the New Employer under any circumstances other than involuntary
Termination for Cause or resignation without Good Reason within one (1) year
following the Change in Control, (i) any conditions on a Participant’s rights
under, or any restrictions on transfer or exercisability applicable to, such
Alternative Award shall be waived or shall lapse in full, and such Alternative
Award shall become fully vested and exercisable, as the case may be, and (ii) to
the extent applicable, each such Alternative Award
 
 
20

--------------------------------------------------------------------------------


 
outstanding as of the date of such Termination may thereafter be exercised until
the later of (A) the last date on which such Award would have been exercisable
in the absence of this Section 15.1, and (B) the earlier of (I) the third
anniversary of such Change in Control and (II) expiration of the term of such
Award; and
 
(e) not subject the Participant to the assessment of additional taxes or
interest under Section 409A of the Code.
 
15.2. Accelerated Vesting and Payment.
 
(a) In the event Section 15.1 does not apply, upon a Change in Control, (i) all
outstanding Awards shall become fully vested, nonforfeitable and, to the extent
applicable, exercisable immediately prior to the Change in Control; (ii) the
Board or the Committee (as constituted prior the Change in Control) shall
provide that in connection with the Change in Control (A) each outstanding
Option and Stock Appreciation Right shall be cancelled in exchange for an amount
(payable in accordance with Section 15.2(b)) equal to the excess, if any, of the
Fair Market Value of the Common Stock on the date of the Change in Control over
the Option Price or Grant Price applicable to such Option or Stock Appreciation
Right, (B) each Share of Restricted Stock, each Restricted Stock Unit and each
other Award denominated in Shares shall be cancelled in exchange for an amount
(payable in accordance with Section 15.2(b)) equal to the Change in Control
Price multiplied by the number of Shares covered by such Award, (C) each Award
not denominated in Shares shall be cancelled in exchange for the full amount of
such Award (payable in accordance with Section 15.2(b)), and (D) any Award the
payment or settlement of which was deferred under Section 20.6 or otherwise
shall be cancelled in exchange for the full amount of such deferred Award
(payable in accordance with Section 15.2(b)); (iii) the target performance goals
applicable to any outstanding Awards of Performance Shares, Performance Units,
Cash-Based Awards and other Awards shall be deemed to have been attained in full
(unless actual performance exceeds the target, in which case actual performance
shall be used) for the entire applicable Performance Period then outstanding;
and (iv) the Board or the Committee (as constituted prior the Change in Control)
may, in addition to the consequences otherwise set forth in this Section
15.2(a), make adjustments and / or settlements of outstanding Awards as it deems
appropriate and consistent with the Plan’s purposes.
 
(b) Payments.  Payment of any amounts in accordance with this Section 15.2 shall
be made in cash or, if determined by the Board or the Committee (as constituted
prior to the Change in Control), in securities of the New Employer that are
traded on an established United States securities market, or which will be so
traded within sixty (60) days following the Change in Control, having an
aggregate fair market value (as determined by such Board or Committee) equal to
such amount or in a combination of such securities and cash.  All amounts
payable hereunder shall be payable in full, as soon as reasonably practicable,
but in no event later than ten (10) business days, following the Change in
Control.  
 
15.3. Certain Terminations Prior to Change in Control.  Any Participant who
incurs a Termination under any circumstances other than involuntary Termination
for Cause or resignation without Good Reason on or after the date on which the
Company entered into an agreement in principle the consummation of which would
constitute a Change in Control, but prior to such consummation, and such Change
in Control actually occurs, shall be treated, solely for purposes of the Plan
(including this Article XV), as continuing in the Company’s, or the applicable
Subsidiary’s or Affiliate’s, employment or service until the occurrence of such
Change in Control and to have been Terminated under such circumstances
immediately thereafter.
 
15.4. No Implied Rights; Other Limitations.  No Participant shall have any right
to prevent the consummation of any of the acts described in Section 4.4 or 15.1
affecting the number of Shares available to, or other entitlement of, such
Participant under the Plan or such Participant’s Award.  Any actions or
determinations of the Committee under this Article XV need not be uniform as to
all outstanding Awards, nor treat all Participants identically.  Notwithstanding
the adjustments described in Section 15.1, in no event may any ISO be exercised
after ten (10) years from the Grant Date thereof, and any changes to ISOs
pursuant to this Article XV shall, unless the Committee determines otherwise,
only be effective to the extent such adjustments or changes do not cause a
“modification” (within the meaning of Section 424(h)(3) of the Code) of such
ISOs or adversely affect the tax status of such ISOs.
 
 
21

--------------------------------------------------------------------------------


 
15.5. Termination, Amendment, and Modifications of Change in Control
Provisions.  Notwithstanding any other provision of the Plan (but subject to the
limitations of the last sentence of Section 16.1 and Section 16.2) or any Award
Agreement provision, the provisions of this Article XV may not be terminated,
amended, or modified on or after the date of a Change in Control to materially
impair any Participant’s Award theretofore granted and then outstanding under
the Plan without the prior written consent of such Participant.
 
ARTICLE XVI.
AMENDMENT, MODIFICATION, AND TERMINATION
 
16.1. Amendment, Modification, and Termination.  The Board may, at any time and
with or without prior notice, amend, alter, suspend, or terminate the Plan, and
the Committee may, to the extent permitted by the Plan, amend the terms of any
Award theretofore granted, including any Award Agreement, in each case,
retroactively or prospectively; provided, however, that no such amendment,
alteration, suspension, or termination of the Plan shall be made which, without
first obtaining approval of the stockholders of the Company (where such approval
is necessary to satisfy (i) the then-applicable requirements of Rule 16b-3, (ii)
any requirements under the Code relating to ISOs, or (iii) any applicable law,
regulation or rule (including the applicable regulations and rules of the SEC
and any national securities exchange)), would:
 
(a) except as is provided in Section 4.4, increase the maximum number of Shares
which may be sold or awarded under the Plan or increase the maximum limitations
set forth in Section 4.3;
 
(b) except as is provided in Section 4.4, decrease the minimum Option Price or
Grant Price requirements of Sections 6.3 and 7.2, respectively;
 
(c) change the class of persons eligible to receive Awards under the Plan;
 
(d) change the Performance Measures set forth in Section 12.1;
 
(e) extend the duration of the Plan or the maximum period during which Options
or SARs may be exercised under Section 6.4 or 7.6, as applicable; or
 
(f) otherwise require stockholder approval to comply with any applicable law,
regulation or rule (including the applicable regulations and rules of the SEC
and any national securities exchange).
 
In addition, (A) no such amendment, alteration, suspension or termination of the
Plan or any Award theretofore granted, including any Award Agreement, shall be
made which would materially impair the previously accrued rights of a
Participant under any outstanding Award without the written consent of such
Participant, provided, however, that the Board may amend or alter the Plan and
the Committee may amend or alter any Award, including any Agreement, either
retroactively or prospectively, without the consent of the applicable
Participant, (x) so as to preserve or come within any exemptions from liability
under Section 16(b) of the Exchange Act, pursuant to the rules and releases
promulgated by the SEC (including Rule 16b-3), and/or so that any Award that is
intended to qualify as Performance-Based Compensation shall qualify for the
performance-based compensation exception under Code Section 162(m) (or any
successor provision), or (y) if the Board or the Committee determines in its
discretion that such amendment or alteration either (I) is required or advisable
for the Company, the Plan or the Award to satisfy, comply with or meet the
requirements of any law, regulation, rule or accounting standard or (II) is not
reasonably likely to significantly diminish the benefits provided under such
Award, or that such diminishment has been or will be adequately compensated, and
(B) except in connection with a Share Change or Corporate Transaction or as
otherwise provided in Section 4.4, but notwithstanding any other provisions of
the Plan, neither the Board nor the Committee may take any action:  (1) to amend
the terms of an outstanding Option or SAR to reduce the Option Price or Grant
Price thereof, cancel an Option or SAR and replace it with a new Option or SAR
with a lower Option Price or Grant Price, or that has an economic effect that is
the same as any such reduction or cancellation; or (2) to cancel an outstanding
Option or SAR in exchange for the grant of another type of Award, without, in
each such case, first obtaining approval of the stockholders of the Company of
such action.
 
16.2. Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Board or the Committee shall make such adjustments in
the terms and conditions of, and the criteria included in, Awards as the Board
or the Committee deems appropriate and equitable in recognition of unusual or
nonrecurring events (including the events described in Section 4.4) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, rules or accounting principles.  The Committee
shall determine any adjustment pursuant to this Section 16.2 (a) with respect to
an Award that provides for Performance-Based Compensation consistent with the
intent that such Award qualify for the performance-based
 
 
22

--------------------------------------------------------------------------------


 
compensation exception under Section 162(m) of the Code, and (b) after taking
into account, among other things, to the extent applicable, the provisions of
the Code applicable to Incentive Stock Options and the provisions of Section
409A of the Code.  The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under the
Plan.
 
ARTICLE XVII.
TAX WITHHOLDING AND OTHER TAX MATTERS
 
17.1. Tax Withholding.  The Company and/or any Subsidiary or Affiliate are
authorized to withhold from any Award granted or payment due under the Plan the
amount of all Federal, state, local and non-United States taxes due in respect
of such Award or payment and take any such other action as may be necessary or
appropriate, as determined by the Committee, to satisfy all obligations for the
payment of such taxes. No later than the date as of which an amount first
becomes includible in the gross income or wages of a Participant for federal,
state, local, or non-U.S. tax purposes with respect to any Award, such
Participant shall pay to the Company, or make arrangements satisfactory to the
Committee regarding the payment of, any federal, state, local or non-U.S. taxes
or social security (or similar) contributions of any kind required by law to be
withheld with respect to such amount.   The obligations of the Company under the
Plan shall be conditional on such payment or satisfactory arrangements (as
determined by the Committee in its discretion), and the Company and the
Subsidiaries and Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to such
Participant, whether or not under the Plan.
 
17.2. Withholding or Tendering Shares.  Without limiting the generality of
Section 16.1, subject to any applicable laws, the Committee may in its
discretion permit a Participant to satisfy or arrange to satisfy, in whole or in
part, the tax obligations incident to an Award by:  (a) electing to have the
Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to his or her Award (provided, however, that the amount of
any Shares so withheld shall not exceed the amount necessary to satisfy required
Federal, state, local and non-United States withholding obligations using the
minimum statutory withholding rates for Federal, state, local and/or non-U.S.
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income) and/or (b) tendering to the Company Shares already owned by such
Participant (or by such Participant and his or her spouse jointly) and either
held by the Participant for at least six (6) months at the time of exercise or
purchased on the open market, based, in each case, on the Fair Market Value of
the Common Stock on the payment date as determined by the Committee.  All such
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.  The Committee may establish such procedures
as it deems appropriate, including making irrevocable elections, for settlement
of withholding obligations with Common Stock.
 
17.3. Restrictions.  The satisfaction of tax obligations pursuant to this
Article XVI shall be subject to such restrictions as the Committee may impose,
including any restrictions required by applicable law or the rules and
regulations of the SEC, and shall be construed consistent with an intent to
comply with any such applicable laws, rule and regulations.
 
17.4. Special ISO Obligations.  The Committee may require a Participant to give
prompt written notice to the Company concerning any disposition of Shares
received upon the exercise of an ISO within:  (i) two (2) years from the Grant
Date such ISO to such Participant or (ii) one (1) year from the transfer of such
Shares to such Participant or (iii) such other period as the Committee may from
time to time determine.  The Committee may direct that a Participant with
respect to an ISO undertake in the applicable Award Agreement to give such
written notice described in the preceding sentence, at such time and containing
such information as the Committee may prescribe, and/or that the certificates
evidencing Shares acquired by exercise of an ISO refer to such requirement to
give such notice.
 
17.5. Section 83(b) Election.  If a Participant makes an election under Section
83(b) of the Code to be taxed with respect to an Award as of the date of
transfer of Shares rather than as of the date or dates upon which the
Participant would otherwise be taxable under Section 83(a) of the Code, such
Participant shall deliver a copy of such election to the Company upon or prior
to the filing such election with the Internal Revenue Service.  Neither the
Company nor any Subsidiary or Affiliate shall have any liability or
responsibility relating to or arising out of the filing or not filing of any
such election or any defects in its construction.
 
17.6. No Guarantee of Favorable Tax Treatment.  Although the Company intends to
administer the Plan so that Awards will be exempt from, or will comply with, the
requirements of Code Section 409A, the Company does not warrant that any Award
under the Plan will qualify for favorable tax treatment under Code Section 409A
or any other provision of federal, state, local, or non-United States law.  The
Company shall not be liable to any Participant for any tax, interest, or
penalties the Participant might owe as a result of the grant, holding, vesting,
exercise, or payment of any Award under the Plan.
 
 
23

--------------------------------------------------------------------------------


 
17.7. Nonqualified Deferred Compensation.
 
(a) It is the intention of the Company that no Award shall be deferred
compensation subject to Code Section 409A unless and to the extent that the
Committee specifically determines otherwise as provided in paragraph (b) of this
Section 17.7, and the Plan and the terms and conditions of all Awards shall be
interpreted and administered  accordingly.
 
(b) The terms and conditions governing any Awards that the Committee determines
will be subject to Section 409A of the Code, including any rules for payment,
including elective or mandatory deferral of the payment or delivery of cash or
Shares pursuant thereto, and any rules regarding treatment of such Awards in the
event of a Change in Control, shall be set forth in the applicable Award
Agreement and shall be intended to comply in all respects with Section 409A of
the Code, and the Plan and the terms and conditions of such Awards shall be
interpreted and administered accordingly.
 
(c) The Committee shall not extend the period to exercise an Option or Stock
Appreciation Right to the extent that such extension would cause the Option or
Stock Appreciation Right to become subject to Code Section 409A.
 
(d) Unless the Committee provides otherwise in an Award Agreement, each
Restricted Stock Unit, Performance Unit, Performance Share, Cash-Based Award
and/or Other Stock-Based Award shall be paid in full to the Participant no later
than the fifteenth day of the third month after the end of the first calendar
year in which such Award is no longer subject to a “substantial risk of
forfeiture” within the meaning of Code Section 409A.  If the Committee provides
in an Award Agreement that a Restricted Stock Unit, Performance Unit,
Performance Share, Cash-Based Award or Other Stock-Based Award is intended to be
subject to Code Section 409A, the Award Agreement shall include terms that are
intended to comply in all respects with Code Section 409A.
 
(e) No Dividend Equivalents shall relate to Shares underlying an Option or SAR
unless such Dividend Equivalent rights are explicitly set forth as a separate
arrangement and do not cause any such Option or SAR to be subject to Code
Section 409A.
 
(f) Notwithstanding any other provision of the Plan or an Award Agreement to the
contrary, no event or condition shall constitute a Change in Control with
respect to an Award to the extent that, if it were, a 20% additional income tax
would be imposed under Section 409A of the Code on the Participant who holds
such Award; provided that, in such a case, the event or condition shall continue
to constitute a Change in Control to the maximum extent possible (for example,
if applicable, in respect of vesting without an acceleration of payment of such
an Award) without causing the imposition of such 20% tax
 
ARTICLE XVIII.
LIMITS OF LIABILITY; INDEMNIFICATION
 
18.1. Limits of Liability.  Any liability of the Company or a Subsidiary or
Affiliate to any Participant with respect to any Award shall be based solely
upon contractual obligations created by the Plan and the Award Agreement.
 
(a) None of the Company, any Subsidiary, any Affiliate, any member of the Board
or the Committee or any other person participating in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have any liability, in the absence of bad faith, to any party
for any action taken or not taken in connection with the Plan, except as may
expressly be provided by statute.
 
(b) Each member of the Committee, while serving as such, shall be considered to
be acting in his or her capacity as a director of the Company.  Members of the
Board of Directors and members of the Committee acting under the Plan shall be
fully protected in relying in good faith upon the advice of counsel and shall
incur no liability except for gross negligence or willful misconduct in the
performance of their duties.
 
(c) The Company shall not be liable to a Participant or any other person as
to:  (i) the non-issuance of Shares as to which the Company has been unable to
obtain from any regulatory body having relevant jurisdiction the authority
deemed by the Committee or the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, and (ii) any tax consequence
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Option or other Award.
 
 
24

--------------------------------------------------------------------------------


 
18.2. Indemnification.  Subject to the requirements of Delaware law, each
individual who is or shall have been a member of the Committee or of the Board,
or an officer of the Company to whom authority was delegated in accordance with
Article III, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf, unless such loss, cost, liability, or
expense is a result of the individual’s own willful misconduct or except as
provided by statute.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such individual may be
entitled under the Company’s Certificate of Incorporation or By-Laws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
or hold harmless such individual.
 
ARTICLE XIX.
SUCCESSORS
 
19.1. General.  All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
 
ARTICLE XX.
MISCELLANEOUS
 
20.1. Drafting Context; Captions.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singu­lar shall include the
plural.  The words “Article,” “Section,” and “paragraph” herein shall refer to
provisions of the Plan, unless expressly indicated otherwise. The words
“include,” “includes,” and “including” herein shall be deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of similar import, unless the context otherwise requires.  The headings
and captions appearing herein are inserted only as a matter of convenience. They
do not define, limit, construe, or describe the scope or intent of the
provisions of the Plan.
 
20.2. Forfeiture Events.
 
(a) Notwithstanding any provision of the Plan to the contrary, the Committee
shall have the authority to determine (and may so provide in any Agreement) that
a Participant’s (including his or her estate’s, beneficiary’s or transferee’s)
rights (including the right to exercise any Option or SAR), payments and
benefits with respect to any Award shall be subject to reduction, cancellation,
forfeiture or recoupment (to the extent permitted by applicable law) in the
event of the Participant’s Termination for Cause; serious misconduct; violation
of the Company’s or a Subsidiary’s or Affiliate’s policies; breach of fiduciary
duty; unauthorized disclosure of any trade secret or confidential information of
the Company or a Subsidiary or Affiliate; breach of applicable noncompetition,
nonsolicitation, confidentiality or other restrictive covenants; or other
conduct or activity that is in competition with the business of the Company or
any Subsidiary or Affiliate, or otherwise detrimental to the business,
reputation or interests of the Company and/or any Subsidiary or Affiliate; or
upon the occurrence of certain events specified in the applicable Award
Agreement (in any such case, whether or not the Participant is then an Employee,
Non-Employee Director or Consultant).  The determination of whether a
Participant’s conduct, activities or circumstances are described in the
immediately preceding sentence shall be made by the Committee in its discretion,
and pending any such determination, the Committee shall have the authority to
suspend the exercise, payment, delivery or settlement of all or any portion of
such Participant’s outstanding Awards pending an investigation of the matter.
 
(b) If the Company is required to prepare an accounting restatement (x) due to
the material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 and any  Participant who knowingly engaged in such misconduct, was grossly
negligent in engaging in such misconduct, knowingly failed to prevent such
misconduct or was grossly negligent in failing to prevent such misconduct, shall
reimburse the Company the amount of any payment in settlement of an Award earned
or accrued during the twelve- (12-) month period following the public issuance
or Exchange Act filing (whichever first occurred) of the financial document that
contained such material noncompliance, and (y) the Committee may in its
discretion provide that if the amount earned under any Participant’s Award is
reduced by such restatement, such Participant shall reimburse the Company the
amount of any such reduction previously paid in settlement of such Award.
 
 
25

--------------------------------------------------------------------------------


 
20.3. Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
 
20.4. Transfer, Leave of Absence.  For purposes of the Plan, a transfer of an
Eligible Individual from the Company to an Affiliate or Subsidiary (or, for
purposes of any ISO granted under the Plan, only a Subsidiary), or vice versa,
or from one Affiliate or Subsidiary to another (or in the case of an ISO, only
from one Subsidiary to another), and a leave of absence, duly authorized in
writing by the Company or a Subsidiary or Affiliate, shall not be deemed a
Termination of the Eligible Individual for purposes of the Plan or with respect
to any Award (in the case of ISOs, to the extent permitted by the Code).  
 
20.5. Exercise and Payment of Awards.  An Award shall be deemed exercised or
claimed when the Secretary of the Company or any other Company official or other
person designated by the Committee for such purpose receives appropriate written
notice from a Participant, in form acceptable to the Committee, together with
payment of the applicable Option Price, Grant Price or other purchase price, if
any, and compliance with Article XVI, in accordance with the Plan and such
Participant’s Award Agreement.
 
20.6. Deferrals.  Subject to applicable law, the Committee may from time to time
establish procedures pursuant to which a Participant may defer on an elective or
mandatory basis receipt of all or a portion of the cash or Shares subject to an
Award on such terms and conditions as the Committee shall determine, including
those of any deferred compensation plan of the Company or any Subsidiary or
Affiliate specified by the Committee for such purpose.
 
20.7. No Effect on Other Plans.  Neither the adoption of the Plan nor anything
contained herein shall affect any other compensation or incentive plans or
arrangements of the Company or any Subsidiary or Affiliate, or prevent or limit
the right of the Company or any Subsidiary or Affiliate to establish any other
forms of incentives or compensation for their directors, officers, eligible
employees or consultants or grant or assume options or other rights otherwise
than under the Plan.
 
20.8. Section 16 of Exchange Act and Section 162(m) of the Code.  The provisions
and operation of the Plan are intended to ensure that no transaction under the
Plan is subject to (and not exempt from) the short-swing profit recovery rules
of Section 16(b) of the Exchange Act.  Unless otherwise stated in the Award
Agreement, notwithstanding any other provision of the Plan, any Award granted to
an Insider shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16(b) of the Exchange Act (including
Rule 16b-3) that are requirements for the application of such exemptive rule,
and the Plan and the Award Agreement shall be deemed amended to the extent
necessary to conform to such limitations.  Furthermore, notwithstanding any
other provision of the Plan or an Award Agreement, any Award to a Covered
Employee that is intended to qualify as Performance-Based Compensation shall be
subject to any applicable limitations set forth in Code Section 162(m) or any
regulations or rulings issued thereunder (including any amendment to the
foregoing) that are requirements for qualification as “other performance-based
compensation” as described in Code Section 162(m)(4)(C), and the Plan and the
Award Agreement shall be deemed amended to the extent necessary to conform to
such requirements and no action of the Committee that would cause such Award not
to so qualify shall be effective.
 
20.9. Requirements of Law; Limitations on Awards.
 
(a) The granting of Awards and the issuance of Shares under the Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
 
(b) If at any time the Committee shall determine, in its discretion, that the
listing, registration and/or qualification of Shares upon any securities
exchange or under any state, Federal or non-United States law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the sale or purchase of Shares hereunder,
the Company shall have no obligation to allow the grant, exercise or payment of
any Award, or to issue or deliver evidence of title for Shares issued under the
Plan, in whole or in part, unless and until such listing, registration,
qualification, consent and/or approval shall have been effected or obtained, or
otherwise provided for, free of any conditions not acceptable to the Committee.
 
(c) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of Shares pursuant to an Award is or may be in the circumstances
unlawful or result in the imposition of excise taxes on the Company or any
Subsidiary or Affiliate under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities
 
 
26

--------------------------------------------------------------------------------


 
Act, or otherwise with respect to Shares or Awards and the right to exercise or
payment of any Option or Award shall be suspended until, in the opinion of such
counsel, such sale or delivery shall be lawful or will not result in the
imposition of excise taxes on the Company or any Subsidiary or Affiliate.
 
(d) Upon termination of any period of suspension under this Section 20.9, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Shares available before such suspension
and as to the Shares which would otherwise have become available during the
period of such suspension, but no suspension shall extend the term of any Award.
 
(e) The Committee may require each person receiving Shares in connection with
any Award under the Plan to represent and agree with the Company in writing that
such person is acquiring such Shares for investment without a view to the
distribution thereof, and/or provide such other representations and agreements
as the Committee may prescribe.  The Committee, in its absolute discretion, may
impose such restrictions on the ownership and transferability of the Shares
purchasable or otherwise receivable by any person under any Award as it deems
appropriate.  Any such restrictions shall be set forth in the applicable Award
Agreement, and the certificates evidencing such shares may include any legend
that the Committee deems appropriate to reflect any such restrictions.
 
(f) An Award and any Shares received upon the exercise or payment of an Award
shall be subject to such other transfer and/or ownership restrictions and/or
legending requirements as the Committee may establish in its discretion and may
be referred to on the certificates evidencing such Shares, including
restrictions under applicable Federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed
and/or traded, and under any blue sky or state securities laws applicable to
such Shares.
 
20.10. Participants Deemed to Accept Plan.  By accepting any benefit under the
Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated their acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Committee or the Company, in
any case in accordance with the terms and conditions of the Plan.
 
20.11. Governing Law.  Except as to matters concerning the issuance of Shares or
other matters of corporate governance, which shall be determined, and related
Plan and Award provisions, which shall be construed, under the laws of Delaware,
the Plan and each Award Agreement shall be governed by the laws of the State of
New York, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction.  Unless otherwise provided in the Award Agreement,
Participants are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of the State of New York, to resolve any and all issues
that may arise out of or relate to the Plan or any related Award Agreement.
 
20.12. Plan Unfunded.  The Plan shall be unfunded.  The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the issuance of Shares or the payment of cash
upon exercise or payment of any Award.  Proceeds from the sale of Shares
pursuant to Options or other Awards granted under the Plan shall constitute
general funds of the Company.
 
20.13. Administration Costs.  The Company shall bear all costs and expenses
incurred in administering the Plan, including expenses of issuing Shares
pursuant to any Options or other Awards granted hereunder.
 
20.14. Uncertificated Shares.  To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may nevertheless be effected on a noncertificated basis, to the extent not
prohibited by applicable law or the rules of any stock exchange.
 
20.15. No Fractional Shares.  An Option or other Award shall not be exercisable
with respect to a fractional Share or the lesser of fifty (50) shares or the
full number of Shares then subject to the Option or other Award.  No fractional
Shares shall be issued upon the exercise or payment of an Option or other Award.
 
20.16. Subsidiary or Affiliate Eligible Individuals.  In the case of a grant of
an Award to any Eligible Individual of a Subsidiary or Affiliate, the Company
may, if the Committee so directs, issue or transfer the Shares, if any, covered
by the Award to such Subsidiary or Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that
 
 
27

--------------------------------------------------------------------------------


 
such Subsidiary or Affiliate will transfer such Shares to such Eligible
Individual in accordance with the terms and conditions of such Award and those
of the Plan.  The Committee may also adopt procedures regarding treatment of any
Shares so transferred to a Subsidiary or Affiliate that are subsequently
forfeited or canceled.
 
20.17. Data Protection.  By participating in the Plan, each Participant consents
to the collection, processing, transmission and storage by the Company, in any
form whatsoever, of any data of a professional or personal nature which is
necessary for the purposes of administering the Plan.  The Company may share
such information with any Subsidiary or Affiliate, any trustee, its registrars,
brokers, other third-party administrator or any person who obtains control of
the Company or any Subsidiary or Affiliate or any division respectively thereof.
 
20.18. Right of Offset.  The Company and the Subsidiaries and Affiliates shall
have the right to offset against the obligations to make payment or issue any
Shares to any Participant under the Plan, any outstanding amounts (including
travel and entertainment advance balances, loans, tax withholding amounts paid
by the employer or amounts repayable to the Company or any Subsidiary or
Affiliate pursuant to tax equalization, housing, automobile or other employee
programs) such Participant then owes to the Company or any Subsidiary or
Affiliate and any amounts the Committee otherwise deems appropriate pursuant to
any tax equalization policy or agreement.
 
20.19. Participants Based Outside of the United States.  The Committee may grant
awards to Eligible Individuals who are non-United States nationals, or who
reside outside the United States or who are not compensated from a payroll
maintained in the United States or who are otherwise subject to (or could cause
the Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan and comply with such legal or regulatory provisions, and, in furtherance of
such purposes, the Committee may make or establish such modifications,
amendments, procedures or subplans as may be necessary or advisable to comply
with such legal or regulatory requirements (including triggering a public
offering or to maximize tax efficiency).
 
 
 
 
28

--------------------------------------------------------------------------------